BILLINGS, Presiding Judge.
A Greene County jury found defendant William Earl Collins guilty of receiving the earnings of a prostitute [§ 563.040, RSMo 1969] and the court sentenced him as a habitual criminal to a 10-year prison term. We affirm.
A 16-year-old female and another member of defendant’s “companionship service” both testified defendant accepted the girl’s earnings, without consideration, from the monies she received from engaging in prostitution. Defendant contends the testimony of these two state’s witnesses is “unbelievable” and, therefore, the prosecution did not make a submissible case.
The credibility of the two witnesses was for the jury and there was ample evidence, if believed, to establish defendant’s guilt of the crime charged. State v. Harris, 396 S.W.2d 585 (Mo.1965); State v. Thursby, 245 S.W.2d 859 (Mo.1952). Furthermore, the fact one of the witnesses was testifying under a plea bargain whereby he would receive less punishment did not disqualify this witness. State v. Holt, 592 S.W.2d 759 (Mo. banc 1980).
We have reviewed defendant’s remaining assignment and find no error.
The judgment is affirmed.
All concur.